— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner was found guilty of violating a prison disciplinary rule and the determination was affirmed on administrative appeal. Thereafter, he commenced this CPLR article 78 proceeding challenging the determination. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been refunded to petitioner’s inmate account. In view of this, and given that petitioner has been granted all the relief to which he is entitled, the matter must be dismissed as moot (see Matter of Hinton v Rock, 108 AD3d 981, 982 [2013]; Matter of Jimenez v Fischer, 108 AD3d 958, 958 [2013]).
Peters, P.J., Stein, McCarthy and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.